Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  May 14, 2015

The Court of Appeals hereby passes the following order:

A15A1403. ALVIN JAMES v. RCO LEGAL, P. S., INC., et al.

      The appeal in this case was docketed on March 18, 2015, making the
appellant’s briefs and enumerations of error due on April 7, 2015. See Court of
Appeals Rules 22; 23 (a). Appellant was given due notice of these facts. See Court
of Appeals Rule 13. On April 29, 2015, counsel for appellant filed an untimely
motion for an extension of time in which to file his brief and enumerations of error.
See Court of Appeals Rule 23 (a) (“Appellant’s motion for extension of time to file
brief and enumeration of errors must be filed prior to the date the documents are due
or the Court may dismiss the appeal.”) Because appellant’s motion fails to show
good cause for an extension of time, and given that appellant’s counsel has a
significant recent history of failing to comply with this Court’s rules, appellant’s
untimely motion for an extension of time is DENIED. The instant appeal is hereby
DISMISSED. See Court of Appeals Rules 13 and 23 (a).

                                       Court of Appeals of the State of Georgia
                                                                            05/14/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.